Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Wauters on 3/23/21.

The application has been amended as follows: 
In the Claims:
Please cancel claims 10-11,13-15.  The claims are cancelled because they are directed to non-elected invention.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed because there is no disclosure or suggestion of the step of bringing the beverage which has been brought into contact with the metal supported zeolite into contact with a metal-trapping material and the metal-trapping material is a zeolite having Na+ as an ion-exchangeable cation.  CN 86107014 teaches treating alcoholic beverage with zeolite including silver zeolite as claimed.  However, there is no disclosure of the second step using Na+ zeolite after treating with silver zeolite.  There is no recognition or suggestion of the step.  While Ellesworth suggests limiting the amount of metal ion in the polymer during treatment of alcoholic beverages so that the beverage does not leach the ion from the support, there is no suggestion of using Ag zeolite and then  Na+ zeolite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793